UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-30951 SILVERGRAPH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 67-0695367 (I.R.S. Employer Identification No.) 22541 Parkfield, Mission Viejo, CA (Address of principal executive offices) (Zip Code) (562) 693-3737 (Registrant’s telephone number, including area code) The registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer £Accelerated filer £ Non-accelerated filer £Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes TNo £ The number of shares outstanding of the registrant’s common stock as of November 1, 2011 was 2,913,352, including a total of 1,645,984 shares issuable under contractual commitments. 1 INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PART I. FINANCIAL INFORMATION 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Stockholders’ Deficit (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 3. Quantitative and Qualitative Disclosures About Market Risk 14 4. Controls and Procedures 14 PART II. OTHER INFORMATION 1. Legal Proceedings 15 1A. Risk Factors 15 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 3. Defaults Upon Senior Securities 15 4. (Removed and Reserved) 15 5. Other Information 15 6. Exhibits 15 Signatures 16 2 SILVERGRAPH INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses - Accrued compensation Convertible promissory notes Other debt Total current liabilities Commitments and contingencies Stockholders' Deficit Common Stock, $0.001 par value, 100,000,000 shares authorized: 1,267,368 shares issued and outstanding Additional paid-in capital Common shares issuable (1,645,984 and 1,481,633 shares, respectively) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 SILVERGRAPH INTERNATIONAL, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, Revenues $
